            Case 3:19-cv-00541-SMD Document 34 Filed 07/02/20 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                    EASTERN DIVISION

SECURITY PEST CONTROL,                                    )
                                                          )
          Plaintiff,                                      )
                                                          )
v.                                                        )    CASE NO. 3:19-cv-00541-SMD
                                                          )
WELLS FARGO BANK,                                         )
NATIONAL ASSOCIATION,                                     )
                                                          )
          Defendant.                                      )

                       MEMORANDUM OPINION AND ORDER

          Before the Court is Plaintiff Security Pest Control’s contested Motion for Leave to

Amend Complaint with its proposed Second Amended Complaint. (Docs. 19, 19-1).

Defendant Wells Fargo has opposed leave to amend (Doc. 26), and Security Pest Control

has replied in support of leave. (Doc. 27). Therefore, the motion is ripe for disposition. For

the reasons that follow, the undersigned finds that Plaintiff’s motion is due to be granted.

The remaining motions (Docs. 15, 30) are denied as moot.

     I.      BACKGROUND1

          Plaintiff alleges that Defendant’s employees conspired with one of Plaintiff’s now-

former employees, Curtia Moon (“Moon”), to open, without authority, an account in the

name of “Security Pest Control” without an appropriate corporate resolution or approval.

(Doc. 19-1) at 3-4. Defendant permitted Moon to deposit Plaintiff’s checks, money orders,



1
 Because the Plaintiff seeks leave to amend its complaint, the facts are recited as alleged in the proposed Second
Amended Complaint, (Doc. 19-1), which we accept as true for the limited purpose of ruling on this Motion.

                                                          1
          Case 3:19-cv-00541-SMD Document 34 Filed 07/02/20 Page 2 of 7



and cash into an account that was not owned or controlled by Plaintiff for at least three

years despite the fact that Plaintiff was clearly noted as the only payee on the checks and

money orders. Id. at 4-5. Moon was not authorized to indorse Plaintiff’s checks, but

nevertheless stamped Plaintiff’s indorsement on to the checks. Id. at 9. The indorsement,

however, directed Defendant to only deposit the funds into Plaintiff’s bank account, which

was not at Wells Fargo. Id. at 5, 9. Defendant’s employees “instructed Moon on how to

deposit checks through the Wells Fargo mobile banking application to conceal Moon’s

actions.” Id. at 5.

         Plaintiff previously filed an amended complaint, (Doc. 10), and now seeks leave to

file a Second Amended Complaint. Defendant has not consented to Plaintiff filing a Second

Amended Complaint. (Doc. 19) at 2. Therefore, further amendments require leave of the

Court. Fed. R. Civ. P. 15(a)(2).

   II.      LEGAL STANDARD

         “[Rule] 15(a) . . . provides that, after any responsive pleading has been filed,

subsequent amendments are permitted only with the leave of the district court.” Espey v.

Wainwright, 734 F.2d 748, 750 (11th Cir. 1984). It is within the district court’s discretion

whether to grant or deny leave to amend. Foman v. Davis, 371 U.S. 178, 182 (1962).

However, the court’s discretion is limited in favor of granting leave to amend:

         ‘[D]iscretion’ may be a misleading term, for rule 15(a) severely restricts the
         judge’s freedom, directing that leave to amend ‘shall be freely given when
         justice so requires.’          This policy of Rule 15(a) in liberally
         permitting amendments to facilitate determination of claims on the merits
         circumscribes the exercise of the trial court’s discretion; thus, ‘[u]nless there
         is a substantial reason to deny leave to amend, the discretion of the district
         court is not broad enough to permit denial.’

                                                2
          Case 3:19-cv-00541-SMD Document 34 Filed 07/02/20 Page 3 of 7




Espey, 734 F.2d at 750 (internal citations omitted).

       “Substantial reasons justifying a denial include ‘undue delay, bad faith, dilatory

motive on the part of the movant, . . . undue prejudice to the opposing party by virtue of

allowance of the amendment, [and] futility of amendment.’” Landon v. Agatha Harden,

Inc., 6 F. Supp. 2d 1333, 1335 (M.D. Ala. 1998) (quoting Foman, 371 U.S. at 182).

Therefore, a district court “may properly deny leave to amend the complaint under Rule

15(a) when such amendment would be futile.” Hall v. United Ins. Co. of Am., 367 F.3d

1255, 1263 (11th Cir. 2004) (citing Foman, 371 U.S. at 182). “When a district court denies

the plaintiff leave to amend a complaint due to futility, the court is making the legal

conclusion that the complaint, as amended, would necessarily fail.” St. Charles Food, Inc.

v. Am.’s Favorite Chicken Co., 198 F.3d 815, 822 (11th Cir. 1999) (citing Motorcity of

Jacksonville, Ltd. v. Se. Bank N.A., 83 F.3d 1317, 1323 (11th Cir. 1996)).

       Finally, although the Federal Rules of Civil Procedure govern the procedural aspects

of this case, the Erie doctrine dictates that this Court, sitting in diversity jurisdiction, apply

the substantive law of the State of Alabama. Bravo v. U.S., 577 F.3d 1324 (11th Cir. 2009)

(citing Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938)).

   III.    DISCUSSION

       Plaintiff’s Motion for Leave to Amend seeks to add factual allegations regarding

the forged instruments giving rise to this lawsuit. (Doc. 19) at 2. Additionally, Plaintiff

seeks to remove two claims – count V for violation of Ala. Code § 7-3-406 and count VIII

for accounting – and add a common law claim for negligent hiring/supervision/training.


                                                3
         Case 3:19-cv-00541-SMD Document 34 Filed 07/02/20 Page 4 of 7



(Doc. 19) at 1-2. Wells Fargo opposes leave on the grounds of futility; it argues that the

proposed second amended complaint would still be subject to dismissal, and therefore, this

Court should deny leave to amend. (Doc. 26) at 2.

       Additional claim: Negligent hiring/supervision/training

       The Court first addresses Plaintiff’s proposed common law claim of negligent

hiring/supervision/training. (Doc. 19-1) at 9-10. Plaintiff argues that Defendant breached

its duty to properly train and supervise its branch personnel when it permitted them to

conspire with Moon to convert Plaintiff’s property. Id. Wells Fargo counters that this new

common law claim is displaced by the UCC. (Doc. 26) at ¶ 5; see also (Doc. 6) at 2-7.

Plaintiff argues in response that the UCC provides no such remedy for negligent

hiring/supervision/training, and therefore, the common law claim is not displaced. (Doc.

27) at 8-9.

       Under the UCC, “[u]nless displaced by the particular provisions of this title, the

principles of law and equity including the law merchant and the law relative to capacity to

contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake,

bankruptcy, and other validating or invalidating cause supplement its provisions.” Ala.

Code § 7-1-103(b). The Alabama Supreme Court has addressed the test for UCC

displacement: “Under § 7-1-103, when a statute provides a cause of action relating to a

specific factual situation in a specific manner, then any common-law cause of action based

upon a factual situation so materially identical that it is clearly within the specific scope of

the provision must be said to have been ‘displaced,’ especially if it is in some way

affirmatively excluded by the statutory language.” Am. Liberty Ins. Co. v. AmSouth Bank,

                                               4
         Case 3:19-cv-00541-SMD Document 34 Filed 07/02/20 Page 5 of 7



825 So. 2d 786, 794-95 (Ala. 2002). “[C]ommon-law claims are displaced or preempted if

allowing the common-law claims would ‘create rights, duties, and liabilities inconsistent’

with those set forth in [the UCC statutes.]” AmSouth Bank v. Tice, 923 So. 2d 1060, 1066

(Ala. 2005).

       Defendant points to § 7-3-405 of the UCC as the relevant portion that would displace

Plaintiff’s proffered common law cause of action. (Doc. 26) at 3 (citing (Doc. 6) at 6).

Section 405 of the UCC allocates the loss between an employer and a bank when an

employer’s agent attempts to cash or deposit a fraudulently indorsed instrument.

Specifically, subsection (b) directs that, “If the person paying the instrument or taking it

for value or for collection fails to exercise ordinary care in paying or taking the instrument

and that failure substantially contributes to loss resulting from the fraud, the person bearing

the loss may recover from the person failing to exercise ordinary care to the extent the

failure to exercise ordinary care contributed to the loss.” However, this section only applies

to fraudulent indorsements of instruments “with respect to which an employer has entrusted

an employee with responsibility as part of the employee’s duties.” § 7-3-405(a).

“Responsibility” specifically excludes authority that “merely allows an employee to have

access to instruments.” § 7-3-405(a)(3). The comments to this section explain why:

“Section 3-405 is addressed to fraudulent indorsements made by an employee with respect

to instruments with respect to which the employer has given responsibility to the employee.

. . . Section 3-405 adopts the principle that the risk of loss for fraudulent indorsements by

employees who are entrusted with responsibility with respect to checks should fall on the



                                              5
          Case 3:19-cv-00541-SMD Document 34 Filed 07/02/20 Page 6 of 7



employer rather than the bank that takes the check or pays it, if the bank was not negligent

in the transaction.” § 7-3-405(a), cmt. 1.

         If Moon were an employee entrusted with responsibility within the meaning of the

statute, then Plaintiff’s proposed common law claim would almost certainly be displaced

by § 405, as the factual scenario would be “materially identical” to that contemplated by §

405. That would be akin to the scenario addressed by the Tice court: “The fact that a remedy

has been provided by the UCC for the very same acts or omissions made the basis of

[plaintiff’s] common-law claims compels the conclusion that those common-law claims

are duplicative and have been displaced by his UCC claims.” Tice, at 1068.

         In its proposed second amended complaint, however, Plaintiff alleges that “[Moon]

was not authorized to indorse Plaintiff’s checks with Plaintiff’s indorsement and deposit

Plaintiff’s property into an account not owned by Plaintiff.” (Doc. 19-1) at ¶ 33. Accepting

these allegations as true, Moon would not have been entrusted with responsibility within

the meaning of § 405, making this provision of the UCC inapplicable. Therefore, § 405

provides no remedy, and permitting Plaintiff’s proffered common law claim to proceed

does not create rights, duties, or liabilities inconsistent with the UCC. Therefore,

amendment to add this claim would not be futile, and Plaintiff’s Motion for Leave to

Amend is due to be GRANTED.

   IV.      CONCLUSION

         Having found that the claim Plaintiff seeks to add in its proposed Second Amended

Complaint would not be futile, the Court finds that granting leave is appropriate and

declines, at this time, to address Defendant’s arguments pertaining to the remainder of the

                                             6
         Case 3:19-cv-00541-SMD Document 34 Filed 07/02/20 Page 7 of 7



proposed Second Amended Complaint. For the same reason, the Court will deny

Defendant’s Motion to Dismiss (Doc. 15) and Plaintiff’s Motion for Summary Judgment

(Doc. 30) as moot with leave to refile addressing the Second Amended Complaint.

        Plaintiff’s Motion for Leave to Amend (Doc. 19) is GRANTED. Defendant’s

Motion to Dismiss (Doc. 15) is DENIED as MOOT. Plaintiff’s Motion for Summary

Judgment (Doc. 30) is DENIED as MOOT.

        Plaintiff shall file the proposed Second Amended Complaint on or before July 9,

2020.



        DONE this 2nd day of July, 2020.


                                           /s/ Stephen M. Doyle
                                           STEPHEN M. DOYLE
                                           UNITED STATES MAGISTRATE JUDGE




                                             7
